Exhibit TETRA Technologies, Inc. Ratio of Earnings to Fixed Charges Fiscal Year Ended December 31, Nine Months Ended September 30, Earnings 2004 2005 2006 2007 2008 2009 Pretax income from continuing operations $ 22,073 $ 52,029 $ 152,369 $ 2,162 $ (3,915 ) $ 65,661 Plus:Fixed Charges 2,713 7,234 15,913 20,562 22,092 15,912 Plus:Amortization of capitalized interest 386 355 321 487 851 1,101 Less:Interest capitalized 85 256 1,081 1,395 3,202 5,316 Less:Preference dividend requirements – $ 25,087 $ 59,362 $ 167,522 $ 21,816 $ 15,826 $ 77,358 Fixed Charges Interest expense on indebtedness 1,962 6,310 13,637 17,886 17,557 9,837 Interest capitalized 85 256 1,081 1,395 3,202 5,316 Interest expense on portion of rent 666 668 1,195 1,281 1,333 759 Preference dividend requirements – Total fixed charges $ 2,713 $ 7,234 $ 15,913 $ 20,562 $ 22,092 $ 15,912 Ratio of earningsto fixed charges 9.25 x 8.21 x 10.53 x 1.06 x (a) 4.86 x (a) Earnings were inadequate to cover fixed charges.The coverage deficiency totaled $6,266,000 for the year ended December31, 2008
